Citation Nr: 1003540	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Esq. 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran was 
afforded a DRO hearing in May 2009.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he injured his back during service 
in 1964 when he fell down a flight of stairs.  In a VA-9 
substantive appeal form received in December 2009, the 
Veteran stated that he wished to have a hearing before a 
Veterans Law Judge of the Board in his local regional office.  
The Veteran also stated in his VA-9 form that he wished to 
have a Decision Review Officer (DRO) hearing; however, as the 
Veteran had a DRO hearing in May 2009, this request has been 
interpreted as a request for a BVA hearing.  It is a basic 
principle of Veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7107 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2009), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  

Therefore, additional action is required in this case to 
provide the Veteran a personal hearing.




Accordingly, this case is REMANDED for the following:  

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with appropriate governing procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


